Motion to dismiss appeal granted and appeal dismissed, without costs, upon the ground that relator has been released from custody and, therefore, is not entitled to the extraordinary writ of habeas corpus (People ex rel. Wilder v Markley, 26 NY2d 648). H Application by John H. Ciulla, Esq., for permission to withdraw as attorney for relator granted. 11 Application by relator for reconsideration of decision dated January 24,1983 dismissed as academic. Mahoney, P. J., Main, Casey, Mikoll and Levine, JJ., concur.